Simply stated: "A" is the owner of Whiteacre and Blackacre, adjoining tracts of land.
"A" sells Whiteacre to "B" and the conveyance contains language which covenants that the future use of Blackacre shall be restricted. Subsequently, "A" sells Blackacre to "C" and the deed contains no restrictive covenant.
Obviously, "A" has breached the covenant contained in the deed to Whiteacre, but is the purchaser of Blackacre subject to the limitation contained in the conveyance to Whiteacre?
The majority has concluded that the promise contained in the deed to Whiteacre has, by some equitable mystique, been impressed upon Blackacre and the purchaser of Blackacre is restricted in his use of the land. I disagree.
Common ownership of adjacent tracts of real estate is not sufficient to allow such a result. The authorities relied upon by the majority, while valid for the propositions considered therein, are not applicable to the facts in this cause.
Even if "C" had full and complete knowledge of the agreement between "A" and "B," the promise to restrict other property in the future is not a restriction on such other property. While "B" may have a cause of action against "A" for breach of the covenant contained in the deed to Whiteacre, it is of no force and effect as a restriction on Blackacre. Accordingly, I dissent. *Page 16